          Case 2:18-cr-00269-MJH Document 197 Filed 04/15/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             )
                                                     )
                 v.                                  )        Criminal No. 18-269-1
                                                     )
CALAR BRAXTON                                        )

                                        MEMORANDUM ORDER

         Presently before the Court is Defendant Calar Braxton’s pro se Letter/Motion in which she

requests that the Court reconsider its sentence of imprisonment and sentence Ms. Braxton to home

confinement.1 ECF No. 196. The request is made based on her weakened immune system, the delay

and allegedly poor treatment of her recent medical issues at the Allegheny County Jail that eventually

required treatment at a local hospital, and the COVID-19 pandemic. Prior to sentencing, Ms.

Braxton’s counsel filed a sentencing memorandum advocating that the Court vary below the

advisory Guideline Sentencing Range and impose a sentence of home confinement. The Court

carefully considered this request, and for reasons stated on the record, imposed a sentence of

incarceration. While the Court is sympathetic to Ms. Braxton’s health concerns set forth in her

Letter/Motion, the Court maintains that a sentence of incarceration remains appropriate.

        In any event, a court may correct or modify a sentence only under certain limited

circumstances, not applicable here. Under Federal Rule of Criminal Procedure 35(a) the Court

may correct an arithmetical, technical, or other clear error within fourteen days after imposition

of the sentence. In addition, 18 U.S.C. § 3582(c) provides for very specific and limited

circumstances under which a court may modify a sentence after it has been imposed. The most



1
  Defendant’s submission was made pro se despite that she is represented by appointed counsel, Attorney Michael
DeRiso, in these proceedings. The Court denies Defendant’s pro se motion for the reasons herein; however,
Defendant is not entitled to hybrid representation. See United States v. Turner, 677 F.3d 570, 578 (3d Cir. 2012)
(quoting McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (“Pro se litigants have no right to ‘hybrid representation’
because ‘[a] defendant does not have a constitutional right to choreograph special appearances by counsel.’”).
         Case 2:18-cr-00269-MJH Document 197 Filed 04/15/20 Page 2 of 2



applicable provision of this statue to this case is section 3582(c)(1)(A)(i), which permits a

modification of sentence for “extraordinary and compelling reasons.” 18 U.S.C. §

3582(c)(1)(A)(i). However, such a motion must be made by the Director of the Bureau of

Prisons, or by the Defendant, if administrative remedies aimed at getting the Director to file such

a motion have been exhausted. 18 U.S.C. § 3582(c)(1)(A). Thus, this section does not apply.

       Ms. Braxton was sentenced on April 2, 2020. It is likely that she will soon be notified

that she will be transported from the Allegheny County Jail to a Bureau of Prison’s facility,

hopefully as close as possible to her home in Florida, to serve the remainder of her sentence.



       AND NOW, this 15th day of April, 2020, Defendant’s Letter/Motion requesting that her

sentence be modified from incarceration to home confinement is DENIED.


                                                      /s Marilyn J. Horan
                                                      Marilyn J. Horan
                                                      United States District Judge


cc:    Calar Braxton, pro se
       DOC Number 185934
       POD 4F-221
       Allegheny County Jail
       950 2ND AVE
       Pittsburgh, PA 15219-3100
